Citation Nr: 1819462	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-19 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as emphysema.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to November 1964 and January 1965 to February 1990.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  At such time, he waived Agency of Original Jurisdiction (AOJ) consideration of the evidence associated with the record since the June 2014 statement of the case.  38 C.F.R. § 20.1304(c) (2017).  A transcript of the hearing is of record.  At such time, the undersigned held the record open 60 days for the receipt of additional evidence; however, none has been received to date. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran seeks service connection for a respiratory disorder, which he claims had its onset during, or is otherwise related to, his service, to include as a result of fighting fires in approximately 1967 in Alaska.  He indicated that, prior to such time, he only had the occasional cold; however, he subsequently experienced increased coughing and respiratory symptoms.  The Veteran has acknowledged that he had smoked for 20 years and quit in approximately 1980; however, he maintains his belief that his respiratory disorder had its onset in service or is otherwise related to service.  He has also reported that he experienced coughing and respiratory symptomatology since service.

The Veteran's service treatment records reflect that, while chest X-rays were consistently normal, he received treatment for complaints of coughs, chest pressure, and shortness of breath, which were variously diagnosed as upper respiratory infections, viral pharyngitis, and costochondritis.  Further, on his October 1989 Retirement Examination, he reported ear, nose, and throat trouble, chronic or frequent colds, hay fever, shortness of breath, and pain or pressure in the chest.  The examining physician noted that the Veteran had a recent history of atypical chest pain and seasonal allergies.

In the June 2014 statement of the case, the AOJ noted that post-service treatment records from the VA Medical Center in Birmingham dated from September 2004 to May 2014 reflected treatment for pneumonia, bronchitis, and chronic obstructive pulmonary disease (COPD).  However, the only records from such facility on file are dated from August 2003 to October 2004, April 2005 to April 2006, and September 2007 to March 2009, and only reflect an assessment of hilar adenopathy.  Also on file is a January 2012 pulmonary function analysis that indicates mild airway obstruction.  As such, it appears that the bulk of the Veteran's VA treatment records have not been associated with the file as he reported ongoing treatment at the Birmingham facility since 1991.  Furthermore, at his Board hearing, the Veteran reported seeking treatment from a private physician prior to transferring his care over to VA.  Therefore, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records, to include his complete VA treatment records dated from 1991 to the present, should be obtained.

Furthermore, in light of the Veteran's testimony regarding his firefighting, service treatment records documenting respiratory complaints, the indication of a currently diagnosed respiratory disorder,  and his report of a continuity of symptomatology since service, the Board finds that he should be afforded a VA examination so as to determine the nature and etiology of his claimed disorder.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include his complete VA treatment records from the Birmingham facility dated from 1991 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his respiratory disorder.  The record, to include a copy of this Remand, should be forwarded for review by the examiner.  All indicated tests should be conducted.  The examiner should then address the below inquiries.

(A)  Please identify all respiratory disorders found to be present at any time proximate to the Veteran's April 2012 claim, even if such has since resolved.

(B)  For each diagnosed respiratory disorder, please offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such had its onset during, or is otherwise related to, the Veteran's military service, to include his report of fighting fires in approximately 1967 in Alaska and/or his documented in-service complaints of coughs, chest pressure, and shortness of breath, which were variously diagnosed as upper respiratory infections, viral pharyngitis, and costochondritis.

The examiner should provide an explanation for all elements of the opinion, and if any requested opinion cannot be provided without resort to speculation, the examiner should explain why not and whether any additional information would permit an opinion, (which facts should be identified) or whether a non-speculative opinion is beyond the limits of medical knowledge.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




